Citation Nr: 1224590	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  08-20 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative changes of the lumbar spine with stenosis, prior to November 2, 2007.

2.  Entitlement to a rating in excess of 20 percent for degenerative changes of the lumbar spine with stenosis, from November 2, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to March 1956, and from January 1957 to July 1974.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2006 rating decision in which the RO, inter alia, denied service connection for degenerative changes of the lumbar spine with stenosis.  In September 2006, the Veteran filed a notice of disagreement.  In a January 2007 rating decision, the RO granted service connection and assigned an initial 10 percent rating for the degenerative changes of the lumbar spine with stenosis, effective January 31, 2006.  In August 2007, the Veteran filed a notice of disagreement with the assigned disability rating.  In a March 2008 rating decision, the RO awarded a 20 percent rating for the Veteran's disability of the lumbar spine, effective November 2, 2007.  In March 2008, the Veteran filed a notice of disagreement with the assigned disability rating.  A statement of the case was issued in March 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2008.

Because the Veteran disagreed with the initial rating assigned following the grant of service connection for his lumbar spine disability, the Board characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO granted a higher, 20 percent rating from November 2, 2007, inasmuch as higher ratings for this disability are available both before and after that date, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as encompassing both matters set forth on the title page.  See id.; AB v. Brown, 6 Vet. App. 35, 38 (1993).

In August 2010, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In August 2010, the undersigned granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

In September 2010, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include arranging for VA examinations which included evaluation of the Veteran's service-connected lumbar spine disability.  After completing the requested development, the AMC continued to deny higher ratings for the Veteran's degenerative changes of the lumbar spine with stenosis (as reflected in an April 2012 supplemental statement of the case) and returned these matters to the Board for further appellate consideration.

In September 2010, the Board also remanded to the RO, via the AMC, the issue of the Veteran's entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In a June 2011 rating decision, the RO awarded entitlement to this benefit.  As the RO's decision represents a full grant of the benefit sought on appeal with respect to that claim, the only issues remaining before the Board are those set forth on the title page.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  At all points pertinent to this appeal, the Veteran's degenerative changes of the lumbar spine with stenosis have been manifested by limited motion and complaints of constant low back pain that radiates to his left lower extremity; however, there is no medical evidence of neurological manifestation(s) in addition to the radidculopathy for which a separate rating has been assigned, , or incapacitating episodes of intervertebral disc syndrome.

3.  Prior to November 2, 2007, the Veteran's degenerative changes of the lumbar spine with stenosis were characterized by limited motion and complaints of pain, but there was no objective evidence of forward flexion of the thoracolumbar spine to less than 60 degrees, the combined range of motion of the thoracolumbar spine to less than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour. 

4.  From November 2, 2007, through October 25, 2010, the Veteran's degenerative changes of the lumbar spine with stenosis were characterized by limited motion, with pain at end stage, and other complaints of pain, but there was no objective evidence of any ankylosis or of forward flexion of 30 degrees or less due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.

5.  Since October 26, 2010, the Veteran's degenerative changes of the lumbar spine with stenosis has resulted in disability comparable to forward flexion approximately limited to 30 degrees or less, due to pain and fatigability on repetitive motion; there is no evidence of any ankylosis of any portion of the spine.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for degenerative changes of the lumbar spine with stenosis, prior to November 2, 2007, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.71a, and General Rating Formula for Diseases and Injuries of the Spine and Formula for Rating Intervertebral Disc Disease  on the Basis of Incapacitating Episodes (2011).

2.  The criteria for a rating in excess of 20 percent for degenerative changes of the lumbar spine with stenosis, from November 2, 2007, through October 25, 2010, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, and General Rating Formula for Diseases and Injuries of the Spine and Formula for Rating Intervertebral Disc Syndrome on the Basis of Incapacitating Episodes (2011).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 40 percent, but no higher, rating for degenerative changes of the lumbar spine with stenosis, from October 26, 2010, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, and General Rating Formula for Diseases and Injuries of the Spine and Formula for Rating Intervertebral Disc Syndrome on the Basis of Incapacitating Episodes (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this appeal, after the award of service connection for degenerative changes of the lumbar spine with stenosis, and the Veteran's disagreement with the initial rating assigned, October 2007 and November 2007 post-ratings letter provided the appellant with information pertaining to what information and evidence was needed to substantiate a claim for a higher rating for degenerative changes of the lumbar spine with stenosis, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  These letters also provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

After issuance of the above-described notice, the April 2012 supplemental statement of the case reflects readjudication of the matters of higher ratings.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's VA outpatient treatment records, the reports of December 2006, November 2007, October 2010, and December 2010 VA examinations, and the July 2011 VA examination report addendum.  Also of record and considered in connection with the appeal is the transcript of the August 2010 Board video-conference hearing, along with various written statements provided by the Veteran and his representative on his behalf.  No further RO action on any claim, prior to appellate consideration, is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of 'staged rating' (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

In this case, the RO has already assigned staged ratings for the disability under consideration - an initial 10 percent rating from January 31, 2006, through November 1, 2007, and a 20 percent rating on and after November 1, 2007.  Hence, the Board must consider the propriety of the rating assigned at each stage, as well as whether any further staged rating is warranted.

The ratings for the service-connected lumbar spine disability have been assigned under Diagnostic Code 5242 (for degenerative arthritis of the spine).  However, the actual criteria for rating disabilities of the spine are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  That formula provides for assignment of a rating of 10 percent for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion for the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm or guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  The next higher rating of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for disability of the thoracolumbar spine either where forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the thoracolumbar spine.  A 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted where there is unfavorable ankylosis of the entire spine.  These ratings are to be applied for range of motion measurements with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.   38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

Under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected degenerative changes of the lumbar spine with stenosis.  

In the case at hand, the Veteran was diagnosed with degenerative disc disease of the lumbosacral spine during the December 2006 VA examination.  Thus, the criteria specific to evaluating intervertebral disc syndrome is also pertinent here. 

Pursuant to 38 C.F.R. § 4.71a, intervertebral disc syndrome is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.   For purposes of evaluation under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a. 

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

A.  From January 31, 2006, through November 1, 2007

Considering the pertinent evidence of record in light of the above. the Board finds that an initial rating in excess of 10 percent from January 31, 2006, through November 1, 2007, for degenerative changes of the lumbar spine with stenosis, is not warranted.  

The Veteran underwent VA examination to evaluate his claimed back disability in December 2006.  He described having low back pain all day, every day.  Pain was 5/10 in intensity and radiated down his left leg.  He used a cane because ambulation was affected at times.  Aggravating factors included prolonged standing, lifting, bending, and weather change.  He denied any incapacitating episodes and flare-ups.  He reported never having had surgery or injections, but had had multiple rounds of physical therapy and was taking Tramadol as needed for pain.  He was unemployed for reasons that did not involve low back pain.  He denied that his activities of daily living were affected, but he reported that he could no longer engage in recreational activities, such as fishing and gardening.  

On examination, the Veteran had flexion to 90 degrees, extension to 15 degrees, lateral flexion to 35 degrees, bilaterally, and rotation to 50 degrees, bilaterally.  He only experienced pain at the end of his range of lumbar flexion.  He was able to repeat his lumbosacral spine motion without any change in his range of motion or level of pain.  No spasm or tenderness was appreciated on examination.  Straight leg raise was negative bilaterally, and he had 5/5 strength in all four extremities with normal sensation.  He had an antalgic gait.  He had 2+ deep tendon reflexes in all four extremities.  There was no noted kyphosis, scoliosis, or lordosis.  A recent magnetic resonance imaging (MRI) test showed multi-level disc degenerative changes with severe acquired central canal stenosis at L4-L5.  He also had severe left-sided foraminal stenosis at L4-L5 with moderate to severe foraminal stenosis on the left at L5-S1.  The examiner diagnosed degenerative disc disease of the lumbosacral spine.  

Records of VA treatment reflect complaints regarding, and treatment for, low back pain, with an indication in a February 2006 record that the Veteran was considering undergoing an L3-L4 and L4-L5 decompressive laminectomy.  Later VA medical records and the Veteran's own statements, however, reflect that this surgery was not performed because the Veteran did not want to stop smoking prior to the surgery.  

As the foregoing indicates, prior to November 2, 2007, there was no showing that the Veteran's lumbar spine disability had been manifested by forward flexion greater than 30 degrees but not greater than 60 degrees, or combined range of motion not greater than 120 degrees.  In this regard, range of motion testing during the December 2006 VA examination revealed forward flexion to 90 degrees.  Lateral rotation and lateral flexion were more than full, bilaterally.

The Board acknowledges that the Veteran's extension to 15 degrees was half of what was considered normal.  The applicable rating criteria, however, do not contemplate awarding a higher rating based solely on limitation of extension.  Rather, range of extension is considered as a component of total range of motion.  In this case, the Veteran's total range of motion exceeded the 120 degrees that would justify a 20 percent rating.  

The Board has considered the Veteran's functional impairment due to pain and other factors, consistent with 38 C.F.R. §§ 4.40, 4.45, and DeLuca (cited to above).  As noted above, the report of the December 2006 VA examination reflects that the Veteran's only pain on range of motion occurred at the end of his range of forward flexion.  Additionally, as regards functional impairment, forward flexion was not shown to be limited to 60 degrees or less, even when considering functional limitation due to the above factors, as required for the next higher, 20 percent rating.  Thus, in the absence of additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, an increased rating is not warranted.  

While the Veteran did have an antalgic gait, there is no indication of record that the Veteran's antalgic gait was the result of severe muscle spasm or guarding.  The VA examiner expressly noted that there was no muscle spasm or localized tenderness, while he did not note observing that the Veteran was guarding.  He was noted not to have kyphosis, scoliosis, or lordosis.  As such, the Board finds that the criteria for a rating in excess of 10 percent under the General Rating Formula for Diseases and Injuries of the Spine are not met.  As in explained in more detail, below, Note(1) to the General Rating Formula also provides no basis for a rating in excess of 10 percent for the period under consideration.

Further, there is no medical evidence that the Veteran's service-connected low back disability would warrant a compensable rating, prior to November 2, 2007, if rated on the basis of incapacitating episodes.  The medical evidence since the effective date of the grant of service connection does not indicate any bed rest prescribed by a physician, let alone for a total period of at least two weeks during a 12-month period, as required for the next higher,  20 percent, rating.  Significantly, the December 2006 VA examination report notes no incapacitating episodes due to intervertebral disc syndrome.  As such, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides no basis for a higher rating  for the period under consideration.

B.  From November 2, 2007, through October 25, 2010

As noted above, the rating for the Veteran's degenerative changes of the lumbar spine with stenosis was increased from 10 percent to 20 percent, effective November 2, 2007.  

Considering the pertinent evidence of record in light of the applicable criteria, , the Board finds that, for the period November 2, 2007, through October 25, 2010, a rating in excess of for degenerative changes of the lumbar spine with stenosis, is not warranted.  

The Veteran underwent VA examination of his lumbar spine in November 2007. The examination report notes that the Veteran experienced daily low back pain that radiated to his left leg.  He estimated that he could walk a maximum of 25 feet on level ground.  He had not suffered any incapacitating episodes in the past 12 months.  He had never had back surgery, but he was considering back surgery.  He was being treated with Tramadol and acetaminophen.  He did not feel his low back pain limited his endurance on the job.  In his daily living, his back pain had eliminated fishing and walking.  He did not suffer flare-ups but felt that his symptoms were consistent and had been slowing worsening over the years.  He used a cane.  

On examination, the Veteran experienced a moderate to severe degree of motion pain getting on and off the examination table.  He lacked 24 inches of bending forward to touch his toes.  He could flex to 35 degrees, extend to 20 degrees, laterally flex to 10 degrees bilaterally, and rotate to 10 degrees bilaterally.  All motion was accompanied by end-range pain.  He was unable to perform repetitive activities due to balance problems.  His back was nontender.  He permitted straight leg raising to 45 degrees bilaterally, with hamstring tightness being noted.  He had slightly decreased strength of flexion and extension of the left knee and decreased sensation in the sole of the left foot.  Deep tendon reflexes were 2+ and equal at the knees and absent bilaterally at the ankles.  His gait was limited and unsteady.  The examiner diagnosed degenerative joint disease of the lumbosacral spine with radiculopathy in the left leg by clinical criteria.  

The Board finds that the 20 percent rating is most appropriate for the period from November 2, 2007, through October 25, 2010, because the Veteran's range of flexion during the November 2007 VA examination was noted to be to 35 degrees with pain at the end of range of motion.  Even considering the Veteran's complaint of pain at the end of range of motion, his demonstrated  range of flexion during this period was not limited to 30 degrees or less.  The Board notes that the range of motion criteria  under the General Rating Formula are to be applied with or without symptoms such as pain.  Moreover, specific as regards the factors identified in DeLuca, while it was noted in November 2007 that the Veteran unable to carry out repetitive motion because of balance problems, such findings do not reflect addition functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, that limited flexion to 30 degrees or less.  

Thus, even considering the factors noted in 38 C.F.R. §§ 4,40 and  4.45, and  DeLuca,  the Board finds that, under a rating in excess of 20 percent is not assignable under the General Rating Formula for the period from November 2, 2007, through October 25, 2010.  As in explained in more detail, below, Note(1) to the General Rating Formula also provides no basis for a rating in excess of 20 percent for the period under consideration.

Further, there is no medical evidence that the Veteran's service-connected low back disability would warrant a higher at any point during the pertinent period if rated on the basis of incapacitating episodes.  The medical evidence from this period does not indicate any bed rest prescribed by a physician, let alone for a total period of at least 4 weeks during a 12-month period, as required for a higher, 40 percent, rating.  As such, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes  likewise provides no basis for assignment of a higher rating.

C.  From October 26, 2010

Considering the pertinent evidence in light of the applicable criteria, and affording the Veteran the benefit of the doubt, the Board finds that the criteria for a 40 percent rating for the Veteran's service-connected lumbar spine disability is warranted for the period beginning on October 26, 2010.

The Veteran underwent VA examinations of his lumbar spine in October 2010 and December 2010, and an addendum to the latest examination was obtained in July 2011.

The October 2010 VA examination report notes that the Veteran described constant low back pain that was made worse by prolonged standing and sitting.  He reported that his ability to walk was affected and that he used a cane on a daily basis.  He denied any incapacitating episodes in the past 12 months that required a physician to prescribe bed rest.  He was taking Tramadol, Tylenol, and various other medications as needed for pain.  He reported having had cortisone injections in the past.  He could not perform any activity of daily living that required prolonged standing or sitting.  He reported being unable to fish or do his yard work.  He reported daily flare-ups, which lasted for several hours, during which he had greater pain and limited mobility.  These were typically precipitated by any sort of physical activity.  He denied any alleviating factors.  

On examination, the Veteran could flex to 40 degrees, extend to 10 degrees, laterally flex 15 degrees to the right and 20 degrees to the left, and rotate 10 degrees to the right and left.  Pain was present throughout each of these movements.  The Veteran could not perform any of these movements repetitively due to pain and fatigue.  There was no evidence of spasm or tenderness.  Straight leg raise was negative.  There was mildly decreased strength in the left leg secondary to pain.  There was decreased sensation in the left L5 and S1 dermatomes.  Knee jerks were 2+ and symmetric.  Ankle jerks were 1+ and symmetric.  His gait was slow, stooped, and antalgic.  The examiner diagnosed multilevel lumbar spondylosis/degenerative disc disease.  There was no evidence of ankylosis of the lumbar spine.  

The December 2010 VA examination report notes that the Veteran's symptoms were essentially unchanged from the time of the October 2010 examination.  On examination, the Veteran was able to flex to 40 degrees, extend to 5 degrees, laterally flex 10 degrees to the right and 20 degrees to the left, and rotate approximately 15 degrees to the right and left.  Pain was present throughout each of these movements.  The Veteran could not perform any of the range of motion exercises repetitively due to pain and fatigue.  There was no palpable tenderness or spasm.  

An addendum to the December 2010 VA examination report was requested in order for the doctor to provide findings with respect to the intervertebral disc syndrome criteria.  In response to this request, the examiner expressed great concern with VA's request, stating that, "in present or modern-day medicine, prescribing bed rest for back pain is passé and it is not generally done."  He then stated that, based on a review of the claims folder and the medical history, the Veteran had not required any bed rest as prescribed by a physician.  

Based on the above, the Board finds that, resolving all reasonable doubt in the Veteran's favor, the evidence supports the assignment of a 40 percent rating on and after October 26, 2010.  As reflected by the evidence, described above, the Veteran was able to flex to 40 degrees with pain throughout this range of motion during the October VA examination.  Significantly, the Veteran was unable to perform repetitive motion due to pain and fatigue.  Consistent with DeLuca, this additional functional impairment-specifically, the inability to perform repetitive motion testing due to pain and fatigue-suggests a level of functional impairment of the lumbar spine to a degree that is consistent with limitation of flexion to 30 degrees or less.  

In light of the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the competent and probative evidence establishes limitation of flexion to 30 degrees or less on and after October 26, 2010, for which a 40 percent rating under General Rating Formula for Diseases and Injuries of the Spine is assignable.  

However, a rating in excess of 40 percent is not assignable at any point since October 26, 2010.  In the absence of evidence of any ankylosis, a rating in excess of 40 percent is not assignable under the General Rating Formula.  As in explained in more detail, below, Note(1) to the General Rating Formula also provides no basis for a rating in excess of 10 percent for the period under consideration.

Moreover, there is no competent medical evidence that the Veteran's service-connected low back disability would warrant a higher rating if rated on the basis of incapacitating episodes.  The medical evidence for this period does not indicate any bed rest prescribed by a physician, let alone for a total period of at least six weeks during a 12-month period, as required for a higher, 60 percent, rating.  Significantly, the October 2010 VA examination report and the July 2011 examination report addendum expressly note that the Veteran has had no incapacitating episodes due to intervertebral disc syndrome.  As such, the criteria for an increased rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes are likewise not met.  


C.  All Periods

As noted above, Note (1) to the General Rating Formula requires that VA consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected degenerative changes of the lumbar spine with stenosis.  

Here, the RO has already awarded service connection for radiculopathy of the left lower extremity associated with degenerative changes of the lumbar spine with stenosis, and the RO has assigned staged ratings for this disability-10 percent from August 8, 2007, and 20 percent from December 15, 2010.  However, the Veteran has not appealed the any rating assigned for radiculopathy of the left lower extremity as a neurological manifestation of his service-connected low back disability.  Moreover, the medical evidence does not support a finding that the Veteran had or has any other separately ratable neurological manifestations(s) of his degenerative changes of the lumbar spine with stenosis during any stage under consideration.   Accordingly, Note(1) to the General Rating Formula provides no basis for higher rating at any point pertinent to this appeal. 

The Board also notes that, in evaluating the Veteran's service-connected lumbar spine disability,  the Veteran's own assertions, and those of his representative, advanced in written statements and Board hearing testimony, have been considered.  However, as noted, much of the applicable criteria requires clinical findings which the Veteran is not competent to render.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ('a layperson is generally not capable of opining on matters requiring medical knowledge').  As such, in evaluating the Veteran's degenerative changes of the lumbar spine with stenosis, the lay assertions advanced in support of the claim for higher ratings are not entitled to more weight than the objective findings rendered by trained medical professionals.

In light of all the foregoing, the Board concludes that, for the periods prior to November 2, 2007, and from November 2, 2007, through October 25, 2010, ratings higher than 10 and 20 percent, respectively, must be denied, but that a 40 percent, but no higher, rating, from October 26, 2010, is warranted.   The Board has favorably applied the benefit-of-the-doubt doctrine in awarding a 40 percent rating from October 26, 2010, but finds that the preponderance of the evidence is against assignment of any higher rating for any pertinent period prior to or as of that date..  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

An initial rating in excess of 10 percent for degenerative changes of the lumbar spine with stenosis, prior to November 2, 2007, is denied.

A rating in excess of 20 percent for degenerative changes of the lumbar spine with stenosis, from November 2, 2007, through October 25, 2010, is denied.

A 40 percent rating for degenerative changes of the lumbar spine with stenosis, from October 26, 2010, is granted, subject to the legal authority governing the payment of VA compensation.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


